*907OPINION
PER CURIAM.
Before the Court is the May 6, 2003 joint agreed motion for disposition pursuant to settlement agreement. As requested by the parties, without consideration of the merits, we VACATE the trial court’s judgment, we ORDER the sureties on the supersedeas bond posted by appellants Internet America, Inc., Michael T. Maples, and William 0. Hunt RELEASED, and we DISMISS this ease. As agreed by the parties, each party shall bear his or her own costs. See Tex.R.App. P. 42.1(a)(2)(A); 43.2(e). The Clerk of the Court is DIRECTED to issue the mandate forthwith. See Tex.R.Ajpp. P. 18.1(c).